department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-7450-98 cc ebeo br7 memorandum for district_counsel attn chief branch office of associate chief_counsel employee_benefits and exempt_organizations request for nondocketed significant advice review from subject legend tp plan pursuant to your request we have reviewed your memorandum dated date to ep group manager regarding the plan as mentioned in a conversation on date between robert walsh of this office and of your office we agree with your primary conclusion in that memorandum that the one percent basic contribution provided for in the plan is neither an elective contribution nor a qualified_nonelective_contribution but rather a mandatory employee contribution further we also agree with your conclusion that the one percent basic contribution cannot be used in running the adp_test but should instead be applied to the acp test we are concerned however with respect to your second conclusion stated at the bottom of page of your memorandum you state that the terms of the plan do not require all employees to make the one percent basic contribution but rather only all participants thus you conclude that tp has failed to follow the terms of its plan by requiring all employees to make the one percent contribution in support of this position you state that the plan does not require all employees to become participants upon hiring you note to the contrary that the plan imposes a one year_of_service requirement on employees to become eligible to participate in the plan except for the salary investment account feature notwithstanding the above however we believe that the plan can be reasonably construed to provide that all employees must make the one percent contribution as you properly noted sec_2_1 of the plan provides a one year_of_service requirement for eligibility under the plan but creates an exception for the salary investment account feature as to the salary investment account feature each employee shall become eligible to participate in the salary investment account features of the plan upon becoming an employee and the term ‘participant’ shall apply to an employee with less than one year_of_service only to the extent of such participation in turn the salary investment account is defined by section dollar_figure as the account maintained to record contributions made pursuant to a compensation reduction agreement described in sec_3_1 sec_3_1 provides for a cash_or_deferred_arrangement of up to fifteen percent of a participant’s_compensation under sec_3_1 and b the compensation reduction agreement also applies to the one percent contribution required by tp in short it does not appear that the one year_of_service requirement applies to the one percent basic contribution rather the service requirement appears to apply to other employer contributions such as the profit sharing contribution made under sec_3_2 alternatively it may be argued that the above sections require the employee to make an election in order to become a participant in the salary investment account sec_3_1 states however that in the event a participant fails to make an election as to the amount of his basic contribution such participant shall be deemed to have agreed to a two percent compensation reduction under the provisions of sec_3_1 accordingly we believe that the plan can be reasonably construed as requiring a one percent basic contribution to the salary investment account by all employees in effect all of the employees are required to be participants in the account since if they fail to make an appropriate election the election will be deemed to be made such a construction is consistent with the summary_plan_description and the operation of the plan notwithstanding the above we also believe that tp may have violated the terms of the plan in another respect sec_3_3 of the plan provides that the actual_deferral_percentage shall mean the ratio of the sum of elective_deferrals and qualified_employer deferral contributions to the participant’s_compensation the term qualified_employer deferral contributions means qualified nonelective contributions qnecs and qualified matching_contributions tp contends that the one percent basic contribution is a qnec and thus may be used in the adp_test sec_3_3 of the plan defines a qnec in part as a contribution made by tp as your memorandum establishes however the one percent basic contribution is an employee contribution and not an employer_contribution accordingly the terms of the plan suggest that the one percent basic contribution could not be used in running the adp_test but it appears that tp did so in sum we agree that the terms of the plan may have been violated in operation but for a different reason than the one specified in your memorandum if you have any questions regarding either this memorandum or our views in general with respect to your memorandum please contact individual b pincite-
